COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Albert Lujan d/b/a Texas Wholesale Flower Company v. Navistar
                           Financial Corporation

Appellate case number:     01-12-00740-CV

Trial court case number: 1135191

Trial court:               80th District Court of Harris County

        Appellant has filed a motion for rehearing and has paid the $175.00 filing fee in this
appeal. The Court requests a response to the motion for rehearing from the appellee. Rule 9.2(b)
of the Texas Rules of Appellate Procedure, the “mailbox rule,” is suspended for the filing of the
response. The response must be received in the clerk’s office or filed in accordance with this
court’s rules on efiling no later than 5:00 p.m., 10 days from the date of this order. See TEX.
R. APP. P. 2, 9.2(b), 49.2.
       It is so ORDERED.

Judge’s signature:   Evelyn V. Keyes
                     Acting individually


Date: November 1, 2012